         Case 1:17-cv-00597-APM Document 70 Filed 07/31/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

                               *
THE JAMES MADISON PROJECT,     *
et al.,                        *
                               *
    Plaintiffs,                *
                               *
          v.                   *       Civil Action No. 17-597 (APM)
                               *
DEPARTMENT OF JUSTICE          *
                               *
    Defendant.                 *
                               *
*   *     *     * *   *   *    *   *   *     *    *     * *
                  PLAINTIFFS’ NOTICE OF DISMISSAL

   NOW COME the Plaintiffs, The James Madison Project and Brad Heath, to

voluntarily dismiss this action with prejudice. The parties have jointly finalized a

settlement agreement that resolved all remaining disputes regarding attorney’s fees and

costs.

Date: July 31, 2020

                                              Respectfully submitted,

                                                       /s/
                                              ________________________
                                              Bradley P. Moss, Esq.
                                              D.C. Bar #975905
                                              Mark S. Zaid, Esq.
                                              D.C. Bar #440532
                                              Mark S. Zaid, P.C.
                                              1250 Connecticut Avenue, N.W.
                                              Suite 700
                                              Washington, D.C. 20036
                                              Brad@MarkZaid.com
                                              Mark@MarkZaid.com

                                              Attorneys for the Plaintiffs
